350 S.W.3d 66 (2011)
STATE of Missouri, Respondent,
v.
Michael BROWN, Appellant.
No. WD 72480.
Missouri Court of Appeals, Western District.
October 11, 2011.
Rodney Harrison Holmes, St. Louis, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Division Two: JAMES M. SMART, JR., P.J., MARK D. PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Michael Brown appeals his conviction, following a jury trial, of committing violence against an offender in violation of section 217.385, RSMo 2000, claiming there was insufficient evidence to support his conviction and that his confession was coerced and involuntary and, therefore, should not have been admitted into evidence at trial. We affirm. Rule 30.25(b).